   Case
Name      2:85-cv-04544-DMG-AGR
     and address:                                  Document 947 Filed 08/28/20 Page 1 of 6 Page ID #:40683
                         Caitlin Callahan
                       Wilkinson Walsh LLP
                   2001 M Street, NW, 10th Floor
                      Washington, DC 20036

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                           CASE NUMBER
Jenny L. Flores, et al.
                                                         Plaintiff(s),                         CV 85-4544-DMC (AGRx)

                 v.
                                                                              APPLICATION OF NON-RESIDENT ATTORNEY
William P. Barr, et. al.                                                            TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),                        PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Callahan, Caitlin G.
Applicant's Name (Last Name, First Name & Middle Initial)                                          check here if federal government attorney
Wilkinson Walsh LLP
Firm/Agency Name
2001 M Street                                                            (202) 841-4022                        (202) 847-4005
10th Floor                                                               Telephone Number                      Fax Number
Street Address
Washington, DC 20036                                                                       ccallahan@wilkinsonwalsh.com
City, State, Zip Code                                                                               E-mail Address

I have been retained to represent the following parties:
Amnesty International USA                                                   Plaintiff(s)    Defendant(s)   ✖   Other: Amicus
Human Rights Watch                                                          Plaintiff(s)    Defendant(s)   ✖   Other: Amicus
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                  Name of Court                         Date of Admission             Active Member in Good Standing? (if not, please explain)
New York State                                              1/18/2018               Yes
U.S. District Court for D.C.                                7/17/2019               Yes
U.S. District Court for S.D.N.Y.                            3/17/2020               Yes

G-64 (02/20)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                              Page 1 of 3
      Case 2:85-cv-04544-DMG-AGR Document 947 Filed 08/28/20 Page 2 of 6 Page ID #:40684
List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):
        Case Number                                    Title of Action                             Date of Application      Granted / Denied?




If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Attorneys must be registered for the Court's electronic filing system to practice pro hac vice in this Court. Submission
of this Application will constitute your registration (or re-registration) to use that system. If the Court signs an Order
granting your Application, visit www.pacer.gov to complete the registration process and activate your e-filing
privileges in the Central District of California.

           SECTION II - CERTIFICATION

           I declare under penalty of perjury that:

           (1) All of the above information is true and correct.
           (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in
               substantial business, professional, or other activities in the State of California.
           (3) I am not currently suspended from and have never been disbarred from practice in any court.
           (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and
               Criminal Procedure, and the Federal Rules of Evidence.
           (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar
               of this Court and maintains an office in the Central District of California for the practice of law, in
               which the attorney is physically present on a regular basis to conduct business, as local counsel
               pursuant to Local Rule 83-2.1.3.4.

               Dated 8/28/2020                                        Caitlin G. Callahan
                                                                      Applicant's Name (please type or print)


                                                                      Applicant's Signature


G-64 (02/20)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                              Page 2 of 3
      Case 2:85-cv-04544-DMG-AGR Document 947 Filed 08/28/20 Page 3 of 6 Page ID #:40685
SECTION III - DESIGNATION OF LOCAL COUNSEL
Hari, Rahul
Designee's Name (Last Name, First Name & Middle Initial)
Wilkinson Walsh LLP
Firm/Agency Name
11601 Wilshire Blvd.                                              (424) 291-9664                           (202) 847-4005
Suite 600                                                         Telephone Number                         Fax Number
Street Address                                                    rhari@wilkinsonwalsh.com
Los Angeles, CA 90025                                             Email Address
City, State, Zip Code                                             313528
                                                                  Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law, in which I am physically present on a regular basis to conduct business.
               Dated 8/28/2020                                    Rahul Hari
                                                                  Designee's Name (please type or print)


                                                                  Designee's Signature

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

  District of Columbia; Admitted on August 27, 2020. I was unable to obtain a Certificate of Good Standing in time for this
  filing because of the necessary processing time for my registration with the Bar. Please see attached Declaration.




G-64 (02/20)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                       Page 3 of 3
Case 2:85-cv-04544-DMG-AGR Document 947 Filed 08/28/20 Page 4 of 6 Page ID #:40686
                                        M
                                        mm
                                              mmm!
                                        gj             J
                                             ^CKLSj^



                              S/a/e ofOCew yor£
                 Supreme Gour/, mfippeffate (D/oision
                        *jf£ircfcfcicficiafT^eparimeni


           S7} OZoGeri 2). GffiCayGerger) GferJi ofthe CAppeffate Division ofifie
     Supreme Gourf oft£e Sia/e of SCew for£) G/iircIfuclidal Deparimen/; cfo
    hereby certify that



                       Gaitfin 3if£eri GaffaJian

    haviny tahen ancfsubscribedthe GonsiiiuiionafOath ofOffice as prescribedby
    law, was dufy licensedandadmittedto practice by this Court as an dttorney
     and Counselor at t3aa> in allcourts ofthe State of Hew f)orh on the 18th day of
    January, 2018, is currently in yoodstandiny an dis reyisteredwith the
     administrative Office ofthe Courts as requiredby section four hundredsixtu-
                                                                                    y
     eiyht-a ofthe fudiciary t2aw.                                          ■/ ■.




                             Dn hitness hhereof SJhave hereunto set mu hand
                                                                           a
                                andaffixedthe Sealofsaid Court, at the
                                 City oflitlbany, this 24th day ofOluyust, 2020.



                                                                          4^.


                                                           Glerh
Case 2:85-cv-04544-DMG-AGR Document 947 Filed 08/28/20 Page 5 of 6 Page ID #:40687


      1 WILKINSON WALSH LLP
        Caitlin G. Callahan (pro hac vice pending)
      2 ccallahan@wilkinsonwalsh.com
        2001 M Street, NW 10th Floor
      3 Washington, DC 20036
        Telephone: (202) 847-4000
      4 Facsimile: (202) 847-4005

      5
          Attorney for Amnesty International USA
      6   and Human Rights Watch
      7

      8
                             UNITED STATES DISTRICT COURT
      9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
     10

     11

     12   JENNY L. FLORES, et al.,                    Case No. CV-85-4544 DMG (AGRx)
     13                                 Plaintiffs,   DECLARATION OF
                                                      CAITLIN G. CALLAHAN
     14         v.
     15   WILLIAM P. BARR,
          Attorney General, et al.,
     16
                                      Defendants.
     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28


                                  DECLARATION OF CAITLIN G. CALLAHAN
                                     CASE NO. CV-85-4544 DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 947 Filed 08/28/20 Page 6 of 6 Page ID #:40688


      1         I, Caitlin G. Callahan, declare and state as follows:
      2         1.       I was admitted to the District of Columbia Bar on August 27, 2020.
      3         2.       At this moment, I am unable to obtain a Certificate of Good Standing
      4   due to the necessary processing time for my registration with the Bar.
      5         3.       I plan to supplement my Pro Hac Vice application once said certificate
      6   is received.
      7         4.       As of this date, I am a member in good standing of the District of Co-
      8   lumbia Bar.
      9         I declare under penalty of perjury that the foregoing is true and correct to the
     10   best of my knowledge, information, and belief.
     11         Executed this 28th day of August, 2020 in Washington, District of Columbia.
     12
                                                  /s/ Caitlin G. Callahan
     13                                           Caitlin G. Callahan
     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28

                                                     1
                                    DECLARATION OF CAITLIN G. CALLAHAN
                                       CASE NO. CV-85-4544 DMG (AGRX)
